OPINION — AG — THE ADMINISTRATION OF THE PROVISIONS OF THE POLICE PENSION AND RETIREMENT SYSTEM IS NOT A MATTER PURELY LOCAL CONCERN BUT A SUBJECT OF SUBSTANTIAL INTEREST TO THE STATE.  THEREFORE, A MUNICIPAL BOARD OF TRUSTEES MAY NOT RETIRE A POLICE OFFICER ON THE BASIS OF SERVICE WHO HAS SERVED LESS THAN TWENTY YEARS BUT ATTAINED A MUNICIPAL MANDATORY RETIREMENT AGE OF 65 IN VIOLATION OF 11 O.S. 1977 Supp., 50-114(A) [11-50-114] CITE: 1 O.S. 1977 Supp., 50-121 [11-50-121], 11 O.S. 1971 541 [11-541](R) 11 O.S. 1977 Supp., 50-202(3) [11-50-202], OPINION NO. 70-115, 36 O.S. 1971 312.1 [36-312.1] (CATHERINE GATCHELL NAIFEH)